Title: To Thomas Jefferson from Joshua Woodman, 25 August 1808
From: Woodman, Joshua
To: Jefferson, Thomas


                  
                     My Dear Sir, 
                     Castine August 25th. 1808
                  
                  I Expect before this gits to hand your Excellency will receive a letter Inclosig a petition from the Selectmen of this town Dated the 25th. Instant—concuring with the town of Boston—setting forth in thire petition to your Excellency—that there was a unanimous vote of this town—to address your Excellency for the purpose of removing the Embargo—The number of voters in this town is about one hundred and fifty—The number that attended the meeting for the above purpose was but thirty tow—and them were all men that has always been disaffected with the present administration—
                  The above Sir is a correct Statement of said meeting your Excellency will Excuse the liberty I have taken
                   I am Sir your Excellency most obedient & humbl Svt
                  
                     Joshua Woodman 
                     
                  
               